                                                Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 1 of 17



                                          1 KAZEROUNI LAW GROUP, APC
                                              Gustavo Ponce, Esq.
                                          2 Nevada Bar No. 15084
                                              6069 South Fort Apache Road, Suite 100
                                          3 Las Vegas, Nevada 89148
                                              Telephone: (800) 400-6808
                                          4 Facsimile: (800) 520-5523
                                              E-mail: gustavo@kazlg.com
                                          5
                                              PARKER COLE, P.C.
                                          6 Michael R. Parker (Pro Hac Vice Application To Be Filed)
                                              e-Mail: michael@parkercolelaw.com
                                          7 Kevin Cole (Pro Hac Vice Application To Be Filed)
                                              e-Mail: kevin@parkercolelaw.com
                                          8 6700 Fallbrook Ave, Suite 207
                                              West Hills, CA 91307
                                          9 Telephone: (818) 292-8800
                                              Facsimile: (818) 292-8337
6069 South Fort Apache Road, Suite 100




                                         10
  KAZEROUNI LAW GROUP, APC




                                              Attorneys for Plaintiff,
       Las Vegas, Nevada 89148




                                         11 Abigail Ortiz
                                         12                          UNITED STATES DISTRICT COURT
                                         13                               DISTRICT OF NEVADA
                                         14 ABIGAIL ORTIZ, individually and on                 Case No.:
                                            behalf of herself and all others similarly
                                         15 situated,
                                         16                              Plaintiff,            CLASS ACTION COMPLAINT
                                                                                               FOR VIOLATIONS OF THE
                                         17         v.                                         TELEPHONE CONSUMER
                                                                                               PROTECTION ACT, 47 U.S.C.
                                         18 SHAC LLC d/b/a SAPPHIRE                            §§ 227, ET SEQ. (“TCPA”)
                                              GENTLEMEN’S CLUB; and DOES 1 to
                                         19 10,

                                         20                              Defendants.           JURY TRIAL DEMANDED
                                         21
                                         22
                                         23
                                         24         Plaintiff Abigail Ortiz, individually and on behalf of all others similarly

                                         25 situated, complains and alleges as follows based on personal knowledge as to herself,
                                         26 on the investigation of her counsel, and on information and belief as to all other
                                         27 matters.     Plaintiff believes that substantial evidentiary support will exist for the

                                         28 allegations set forth in this Complaint, after a reasonable opportunity for discovery.

                                                                                            -1-
                                                                                  CLASS ACTION COMPLAINT
                                                  Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 2 of 17



                                          1                                    INTRODUCTION
                                          2           1.    Plaintiff ABIGAIL ORTIZ (“Plaintiff”) brings this class action for legal
                                          3 and equitable relief based on SHAC LLC d/b/a SAPPHIRE GENTLEMEN’S CLUB
                                          4 and DOES 1 to 10 (collectively as “Defendants”) illegal actions in negligently,
                                          5 knowingly, and/or willfully transmitting unsolicited, autodialed SMS or MMS text
                                          6 messages, en masse, to Plaintiff’s cellular telephone and to the cellular telephones of
                                          7 numerous other individuals across the country, without prior express consent, in
                                          8 violation of the Telephone Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (the
                                          9 “TCPA”).
6069 South Fort Apache Road, Suite 100




                                         10           2.    Upon information and belief, Defendants sent random automated text
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 messages to cellphone users like Plaintiff without their prior express written consent
                                         12 in order to solicit their business. This is exactly what the TCPA was designed to

                                         13 prevent. See, e.g., Mims v. Arrow Fin Servs., LLC, 565 U.S. 368, 370-71 (2012)
                                         14 (“Voluminous consumer complaints about abuses of telephone technology—for
                                         15 example, computerized calls dispatched to private homes—prompted Congress to
                                         16 pass the TCPA. Congress determined that federal legislation was needed because
                                         17 telemarketers, by operating interstate, were escaping state-law prohibitions on
                                         18 intrusive nuisance calls.”).
                                         19           3.    Worse, Defendants sent these text messages even though Defendants
                                         20 knew the TCPA prohibited them from doing so. Defendants have previously been
                                         21 sued for violating the TCPA for sending similar text message solicitations. See, e.g.,
                                         22 Luna v. Shac, LLC, 122 F.Supp.3d 936, 937, 940-42 (N.D. Cal. 2015) (plaintiff
                                         23 alleged that Defendants sent promotional text messages to their customers; the court
                                         24 granted summary judgment in Defendants’ favor based on a pre-Marks1 definition of
                                         25 what constitutes an automatic telephone dialing system (“ATDS”); the class was
                                         26 never certified).
                                         27
                                         28
                                              1
                                                  Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).
                                                                                        -2-
                                                                              CLASS ACTION COMPLAINT
                                               Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 3 of 17



                                          1        4.     Plaintiff brings this class action seeking damages, injunctive relieve, and
                                          2 any other available legal or equitable remedies, for herself and all others similarly
                                          3 situated.
                                          4          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                                          5        5.     To address consumer complaints regarding certain telemarketing
                                          6 practices, Congress enacted the TCPA, 47 U.S.C. § 227, in 1991.              The TCPA
                                          7 prohibits, among other things, the use of automated telephone equipment, or
                                          8 “autodialers,” to make any call, including sending a text message, to a wireless
                                          9 number absent an emergency or the “prior express consent” of the party called. And
6069 South Fort Apache Road, Suite 100




                                         10 in the case of calls or text messages that constitute “advertisements” or
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 “telemarketing,” as defined by applicable regulations, the TCPA requires the “prior
                                         12 express written consent” of the called party before initiating such calls or texts using

                                         13 an autodialer or prerecorded voice.
                                         14        6.     “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the
                                         15 scourge of modern civilization, they wake us up in the morning; they interrupt our
                                         16 dinner at night; they force the sick and elderly out of bed; they hound us until we
                                         17 want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator
                                         18 Hollings presumably intended to give telephone subscribers another option: telling
                                         19 the autodialers to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d

                                         20 1242 (11th Cir. 2014).
                                         21        7.     According to findings by the Federal Communication Commission
                                         22 (“FCC”), which is vested with authority to issue regulations implementing the TCPA,
                                         23 autodialed calls and texts are prohibited because receiving them is a greater nuisance
                                         24 and more invasive than live solicitation calls and they can be costly and inconvenient.
                                         25 The FCC also recognized that wireless customers are charged for such incoming calls
                                         26 and texts whether they pay in advance or after the minutes or texts are used.
                                         27        8.     In 2015, the FCC noted, “[m]onth after month, unwanted robocalls and
                                         28 texts, both telemarketing and informational, top the list of consumer complaints

                                                                                      -3-
                                                                            CLASS ACTION COMPLAINT
                                                  Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 4 of 17



                                          1 received by the Commission.” In re Rules and Regulations Implementing the
                                          2 Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 1 (2015).
                                          3          9.    The FCC has issued rulings and clarified that consumers are entitled to
                                          4 the same consent-based protections for text messages as they are for calls to wireless
                                          5 numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009)
                                          6 (The FCC has determined that a text message falls within the meaning of “to make
                                          7 any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL
                                          8 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that
                                          9 it obtained Plaintiff's prior express consent before sending him the text message).
6069 South Fort Apache Road, Suite 100




                                         10          10.   One of the most prevalent bulk advertising methods employed by
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 companies today involves the use of “Short Message Services” (or “SMS”), which is
                                         12 a system that allows for the transmission and receipt of short text messages to and

                                         13 from wireless telephones.     Another similar service called “Multimedia Messaging
                                         14 Services” (or “MMS”) is based upon and similar to the SMS system, but also permits
                                         15 the transmission of photos and videos via text message. According to a recent study,
                                         16 “[s]pam isn’t just for email anymore; it comes in the form of unwanted text messages
                                         17 of all kinds - from coupons to phishing schemes - sent directly to user’s cell phones.”2
                                         18          11.   SMS and MMS text messages are directed to a wireless device through a
                                         19 telephone number assigned to the device. When an SMS or MMS text message is

                                         20 successfully transmitted, the recipient’s wireless phone alerts the recipient that a
                                         21 message has been received.      SMS and MMS text messages are received virtually
                                         22 anywhere in the world.
                                         23          12.   Unlike more conventional advertisements, SMS and MMS message
                                         24 advertisements can actually cost their recipients money because wireless phone users
                                         25 must pay their wireless service providers either for each text message they receive or
                                         26
                                         27   2
                                             Amanda Lenhart, Cell Phones and American Adults, Pew Research Center (Sept. 2,
                                         28 2010), https://www.pewresearch.org/internet/2010/09/02/cell-phones-and-american-
                                            adults/
                                                                                      -4-
                                                                            CLASS ACTION COMPLAINT
                                               Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 5 of 17



                                          1 incur a usage allocation deduction to their text messaging or data plan, regardless of
                                          2 whether the message is authorized.
                                          3        13.      Moreover, the transmission of an unsolicited SMS or MMS text message
                                          4 to a cellular device is distracting and aggravating to the recipient and intrudes upon
                                          5 the recipient’s seclusion.
                                          6        14.      The United States Court of Appeals for the Ninth Circuit has held that
                                          7 “[u]nsolicited telemarketing phone calls or text messages, by their nature, invade the
                                          8 privacy and disturb the solitude of their recipients. A plaintiff alleging a violation
                                          9 under the TCPA ‘need not allege any additional harm beyond the one Congress has
6069 South Fort Apache Road, Suite 100




                                         10 identified.’”    Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017 U.S. App.
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S.
                                         12 Ct. 1540, 1549 (2016) (emphasis original)).

                                         13                              JURISDICTION AND VENUE
                                         14        15.      The Court has subject-matter jurisdiction over this action pursuant to 28
                                         15 U.S.C. § 1331 and 47 U.S.C. §§ 227, et seq.
                                         16        16.      Because Defendants conduct business within the State of Nevada,
                                         17 personal jurisdiction is established.
                                         18        17.      Venue is proper in the District of Nevada because a substantial part of
                                         19 the actions giving rise to this action occurred within this judicial district, Defendants

                                         20 reside within this district, and the harm to Plaintiff occurred within this judicial
                                         21 district.
                                         22                                         PARTIES
                                         23        18.      Plaintiff is an individual and a “person” as defined by 47 U.S.C.
                                         24 § 153(39). Plaintiff is, and at all times mentioned herein was, a citizen and resident
                                         25 of Las Vegas, Nevada.
                                         26        19.      Defendant SHAC LLC d/b/a Sapphire Gentlemen’s Club is a “person”
                                         27 as defined by 47 U.S.C. § 153(39). Defendant maintains, and at all times mentioned
                                         28 herein maintained, its corporate headquarters in Las Vegas, Nevada.

                                                                                        -5-
                                                                              CLASS ACTION COMPLAINT
                                               Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 6 of 17



                                          1        20.     Defendant DOES 1 to 10 are alter egos, affiliates, related companies,
                                          2 and/or agents of SHAC LLC d/b/a Sapphire Gentlemen’s Club, and/or parties
                                          3 otherwise responsible for the actions and omissions alleged herein.        At this time,
                                          4 Plaintiff does not know the true names and forms of Does 1 to 10 and therefore sues
                                          5 these Defendants by fictitious names. Plaintiff alleges that these Doe Defendants are
                                          6 responsible in some manner for the acts and omissions alleged herein and that these
                                          7 Doe Defendants caused Plaintiff’s damages. Once the true identities and forms of
                                          8 these Doe Defendants are ascertained, Plaintiff will amend her Complaint
                                          9 accordingly.
6069 South Fort Apache Road, Suite 100




                                         10        21.     Each of the Defendants named herein are, and at all material times were,
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 the agents, subagents, servants, employees, representatives, and/or alter-egos of each
                                         12 other, and purported to act within the scope of such agency, service, employment or

                                         13 representation in performing the acts and omissions described herein.
                                         14        22.     Each of the Defendants named herein acted in concert with each of the
                                         15 other Defendants as co-conspirators, agents, representatives, employees or servants
                                         16 and are therefore jointly and severally liable for the claims set forth herein, unless
                                         17 otherwise alleged.
                                         18                              FACTUAL ALLEGATIONS
                                         19        23.     Plaintiff incorporates by reference the foregoing paragraphs of this Class
                                         20 Action Complaint as though fully stated herein.
                                         21        24.     Plaintiff is, and at all times mentioned herein was, the subscriber of the
                                         22 cellular telephone number (720) ***-9071 (the “9071 Number”). The 9071 Number
                                         23 is, and at all times mentioned herein was, assigned to a cellular telephone service as
                                         24 specified in 47 U.S.C. § 227(b)(1)(A)(iii).
                                         25        25.     For over at least the past year, continuing through the present,
                                         26 Defendants transmitted or caused to be transmitted, by themselves or through an
                                         27 intermediary or intermediaries, numerous SMS or MMS text messages to the 9071
                                         28 Number without Plaintiff’s prior express written consent, examples of which are

                                                                                       -6-
                                                                             CLASS ACTION COMPLAINT
                                               Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 7 of 17



                                          1 depicted in the following screenshots, which were extracted from Plaintiff’s cellular
                                          2 device:
                                          3
                                          4
                                          5
                                          6
                                          7
                                          8
                                          9
6069 South Fort Apache Road, Suite 100




                                         10
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11
                                         12

                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19

                                         20        26.   The source of the unsolicited text messages Defendants transmitted to
                                         21 Plaintiff was SMS short code 313-131, which is a telephone number leased by
                                         22 Defendants or Defendants’ agent(s) or affiliate(s) and is used for operating
                                         23 Defendants’ text message marketing program.
                                         24        27.   Because Plaintiff is alerted by her cellular device, by auditory or visual
                                         25 means, whenever Plaintiff receives a text message, the unsolicited text messages that
                                         26 Defendants transmitted to Plaintiff’s cellular device were invasive and intruded upon
                                         27 her seclusion. Plaintiff became distracted and aggravated as a result of receiving
                                         28 Defendants’ unsolicited text messages.

                                                                                     -7-
                                                                           CLASS ACTION COMPLAINT
                                               Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 8 of 17



                                          1           28.   All telephone contact by Defendants or affiliates, subsidiaries, or agents
                                          2 of Defendants to Plaintiff’s 9071 Number and to the numbers of the members of the
                                          3 Class defined below occurred using an “automatic telephone dialing system”
                                          4 (“ATDS”) as defined by 47 U.S.C. § 227(b)(1)(A) and Marks, 904 F.3d at 1053.
                                          5           29.   The aforementioned unsolicited text messages were impersonal form
                                          6 texts sent to numerous persons en masse, and not solely to Plaintiff, which is
                                          7 indicative of the use of an ATDS.
                                          8           30.   Defendants transmitted their text messages to the 9071 Number and to
                                          9 the numbers of the members of the Class defined below using an ATDS because they
6069 South Fort Apache Road, Suite 100




                                         10 sent their text messages using equipment which has the capacity to store numbers to
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 be called or to produce numbers to be called, using a random or sequential number
                                         12 generator, and to dial such numbers automatically (even if the system must be turned

                                         13 on or triggered by a person). Id.
                                         14           31.   The complained of SMS and/or MMS text messages sent by Defendants
                                         15 to the 9071 Number and to the numbers of the members of the Class defined below
                                         16 constituted “advertisements” and/or “telemarketing” material within the meaning of
                                         17 the applicable TCPA regulations. This is because Defendants sent their messages in
                                         18 order to advertise and market their goods and services, for the purpose of ultimately
                                         19 selling such goods and services to Plaintiff and other Class Members for commercial

                                         20 profit.
                                         21           32.   The unsolicited text messages Defendants sent to Plaintiffs and similarly
                                         22 situated members of the Class defined below were sent pursuant to a common
                                         23 telemarketing scheme for which Defendants, or any agent or intermediary acting on
                                         24 their behalf, did not obtain prior express consent from Plaintiffs and the Class, and
                                         25 therefore violated, the telephone solicitation restrictions in 47 C.F.R. § 64.1200(f).
                                         26           33.   Neither Plaintiff nor any members of the proposed Class provided their
                                         27 “prior express written consent” to Defendants or any affiliate, subsidiary, or agent of
                                         28 Defendants to permit them to transmit text messages to the 9071 Number or to any of

                                                                                        -8-
                                                                              CLASS ACTION COMPLAINT
                                               Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 9 of 17



                                          1 the Class Members’ telephone numbers using an ATDS within the meaning of 47
                                          2 U.S.C. § 227(b)(1)(A) and Marks, 904 F.3d at 1053.
                                          3                                        STANDING
                                          4        34.    Plaintiff has standing under Article III of the Constitution for Plaintiff’s
                                          5 claims because (i) Plaintiff properly alleges injuries in fact, (ii) which are traceable to
                                          6 Defendants’ unlawful acts, and (iii) are likely to be redressed by a favorable judicial
                                          7 decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547-48 (2016).
                                          8                                       Injury in Fact
                                          9        35.    Plaintiff’s injury must be sufficiently “concrete” and “particularized” to
6069 South Fort Apache Road, Suite 100




                                         10 satisfy the requirements of Article III. Id. at 1547.
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11        36.    For an injury to be concrete, it must be “de facto,” that is, it must
                                         12 actually exist. Eichenberger v. ESPN, Inc., 876 F.3d 979, 982 (9th Cir. 2017). Here,

                                         13 Plaintiff has suffered a concrete injury has Defendants sent multiple unsolicited text
                                         14 message solicitations to Plaintiff’s cellular telephone using an ATDS. Those text
                                         15 messages are a nuisance, an invasion of privacy, and an expense to Plaintiff. All
                                         16 three of these injuries are concrete and de facto.
                                         17        37.    An injury is “particularized,” if it affects the plaintiff in a personal and
                                         18 individual way. Spokeo, 136 S. Ct. at 1548. Here, Plaintiff’s injury is particularized
                                         19 as Defendants invaded Plaintiff’s privacy by sending multiple unsolicited text

                                         20 message solicitations to her cellular telephone using an ATDS.           Plaintiff became
                                         21 distracted, annoyed, and aggravated each time she received Defendants’ unsolicited
                                         22 text messages. All of these injuries are particularized and specific to Plaintiff, and are
                                         23 the same injuries suffered by each member of the putative Class.
                                         24                                 Traceable to Defendants
                                         25        38.    Plaintiff must have suffered an injury in fact that is traceable to
                                         26 Defendants. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992).
                                         27        39.    Defendants’ text messages are directly and explicitly linked to them.
                                         28 The text messages Defendants sent to Plaintiff indicate they were sent from

                                                                                       -9-
                                                                             CLASS ACTION COMPLAINT
                                              Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 10 of 17



                                          1 Defendants. Each text message begins with “Sapphire LV,” which, upon information
                                          2 and belief, is a reference to one of Defendants’ Las Vegas-based nightclubs.          In
                                          3 addition, each text message references some form of entertainment, which is
                                          4 Defendants’ main line of business. Defendants’ text messages are the sole source of
                                          5 Plaintiff’s and the Class Members’ injuries.
                                          6                              Redressable by Judicial Order
                                          7        40.    Plaintiff must have suffered an injury in fact that is redressable by
                                          8 judicial order. Id.
                                          9        41.    Plaintiff’s Prayer for Relief includes a request for damages for the text
6069 South Fort Apache Road, Suite 100




                                         10 messages Defendants sent, as authorized by statute.        See 47 U.S.C. § 227(b)(3).
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 These statutory damages were set by Congress and specifically redress the damages
                                         12 suffered by Plaintiff and the Class Members.

                                         13                                CLASS ALLEGATIONS
                                         14        42.    Plaintiff brings this class action on behalf of herself individually and on
                                         15 behalf of all other similarly situated persons pursuant to Federal Rule of Civil
                                         16 Procedure 23 (the “Class”). The Class which Plaintiff is a member of and seeks to
                                         17 represent is comprised of and defined as follows:
                                         18               All persons within the United States to whom, within four (4)
                                                          years prior to the filing of this action, one or more text
                                         19               message(s) promoting Defendants’ goods or services was
                                                          sent by Defendants or an affiliate, subsidiary, or agent of
                                         20               Defendants, utilizing an automatic telephone dialing system,
                                                          without prior express written consent to be sent such text
                                         21               message(s).
                                         22        43.    Defendants, their employees, and agents are excluded from the Class.
                                         23        44.    Plaintiff reserves the right to modify or expand the definition of the
                                         24 Class (or add one or more subclasses) as warranted as facts are learned or confirmed
                                         25 after further investigation and discovery.
                                         26        45.    Plaintiff and all Class Members have been impacted and harmed by the
                                         27 acts of Defendants or their affiliates or subsidiaries Defendant in at least the
                                         28 following ways: Defendant, either directly or through its agents, illegally contacted

                                                                                      - 10 -
                                                                            CLASS ACTION COMPLAINT
                                               Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 11 of 17



                                          1 Plaintiff and the Class members via their cellular telephones by sending unsolicited
                                          2 text message/s, thereby causing Plaintiff and the Class members to incur certain
                                          3 cellular telephone charges or reduce cellular telephone time for which Plaintiff and
                                          4 the Class members previously paid, and invading the privacy of said Plaintiff and the
                                          5 Class members. Plaintiff and the Class members were damaged thereby.
                                          6         46.   This Class Action Complaint seeks injunctive relief and monetary
                                          7 damages on behalf of Plaintiff and the Class, and it expressly is not intended to
                                          8 request any recovery for personal injury and claims related thereto.
                                          9         47.   This action may properly be brought and maintained as a class action
6069 South Fort Apache Road, Suite 100




                                         10 pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 the numerosity, typicality, adequacy, commonality, predominance, and superiority
                                         12 requirements.

                                         13         48.   Upon application by Plaintiff’s counsel for certification of the Class, the
                                         14 Court may also be requested to utilize and certify subclasses in the interests of
                                         15 manageability, justice, or judicial economy.
                                         16         49.   Numerosity. The number of persons within the Class is substantial,
                                         17 believed to amount to thousands of persons dispersed throughout the United States. It
                                         18 is, therefore, impractical to join each member of the Class as a named plaintiff.
                                         19 Further, the size and relatively modest value of the claims of the individual members

                                         20 of the Class renders joinder impractical. Accordingly, utilization of the class action
                                         21 mechanism is the most economically feasible means of determining and adjudicating
                                         22 the merits of this litigation.
                                         23         50.   Typicality. Plaintiff is a person who received at least one unsolicited
                                         24 text message from Defendants without providing her “prior express written consent”
                                         25 to be sent such messages from Defendants within the meaning of the TCPA.
                                         26 Consequently, the claims of Plaintiff are typical of the claims of the members of the
                                         27 Class, and Plaintiff’s interests are consistent with and not antagonistic to those of the
                                         28 other Class Members she seeks to represent. Plaintiff and all members of the Class

                                                                                       - 11 -
                                                                             CLASS ACTION COMPLAINT
                                              Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 12 of 17



                                          1 have been impacted by, and face continuing harm arising out of, Defendants’
                                          2 violations or misconduct as alleged herein.
                                          3        51.    Adequacy. As Class representative, Plaintiff has no interests adverse to,
                                          4 or which conflict with, the interests of the absent members of the Class, and is able to
                                          5 fairly and adequately represent and protect the interests of the Class. Plaintiff has
                                          6 raised viable statutory claims of the type reasonably expected to be raised by
                                          7 members of the Class and will vigorously pursue those claims. If necessary, Plaintiff
                                          8 may seek leave to amend this Class Action Complaint, amend the Class definition, to
                                          9 add additional Class representatives, or assert additional claims.
6069 South Fort Apache Road, Suite 100




                                         10        52.    Competency of Class Counsel. Plaintiff has retained and is represented
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 by experienced, qualified, and competent counsel committed to prosecuting this
                                         12 action. Plaintiff’s counsel is experienced in handling complex class action claims as

                                         13 well as claims involving violations of the Telephone Consumer Protection Act.
                                         14        53.    Commonality and Predominance.          There are well-defined common
                                         15 questions of fact and law that exist as to all members of the Class defined above and
                                         16 predominate over any questions affecting only individual members of the Class.
                                         17 These common legal and factual questions, which do not vary from Class Member to
                                         18 Class Member and may be determined without reference to the individual
                                         19 circumstances of any Class Member, include (but are not limited to) the following:

                                         20               a)    Whether Defendants or affiliates, subsidiaries, or agents of
                                         21                     Defendants transmitted advertising or telemarketing text messages
                                         22                     to Plaintiff’s and Class Members’ cellular telephones;
                                         23               b)    Whether such text messages were sent using an “automatic
                                         24                     telephone dialing system”;
                                         25               c)    Whether Defendants or affiliates, subsidiaries, or agents of
                                         26                     Defendants can meet their burden to show Defendants obtained
                                         27                     “prior express written consent” (as defined by 47 C.F.R.
                                         28

                                                                                      - 12 -
                                                                            CLASS ACTION COMPLAINT
                                               Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 13 of 17



                                          1                      64.1200(f)(8)) to send the text messages complained of, assuming
                                          2                      such an affirmative defense is raised;
                                          3               d)     Whether Defendants’ conduct was knowing and/or willful;
                                          4               e)     Whether Defendants or affiliates, subsidiaries, or agents of
                                          5                      Defendants should be enjoined from engaging in such conduct in
                                          6                      the future.
                                          7        54.    Superiority. A class action is superior to other available methods for the
                                          8 fair and efficient adjudication of this controversy because individual litigation of the
                                          9 claims of all Class Members is impracticable. Because of the size of the individual
6069 South Fort Apache Road, Suite 100




                                         10 Class member’s claims, few, if any, Class members could afford to seek legal redress
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 for the wrongs complained of herein. Even if every member of the Class could afford
                                         12 to pursue individual litigation, the Court system could not. Individualized litigation

                                         13 would also present the potential for varying, inconsistent or contradictory judgments,
                                         14 and would magnify the delay and expense to all parties and to the court system by
                                         15 causing multiple trials of the same factual issues. By contrast, the maintenance of
                                         16 this action as a class action, with respect to some or all of the issues presented herein,
                                         17 presents few management difficulties, conserves the resources of the parties and the
                                         18 court system and protects the rights of each member of the Class. Plaintiff anticipates
                                         19 no difficulty in the management of this action as a class action. Class wide relief is

                                         20 essential to compel compliance with the TCPA. The interest of Class Members in
                                         21 individually controlling the prosecution of separate claims is small because the
                                         22 statutory damages in an individual action for violation of the TCPA are small.
                                         23 Management of these claims is likely to present significantly fewer difficulties than
                                         24 are presented in many class actions because the text messages at issue are all
                                         25 automated and the Class Members, by definition, did not provide the prior express
                                         26 written consent required under the statute to authorize such text messages to their
                                         27 cellular telephones. The Class Members can be readily located and notified of this
                                         28 class action through Defendants’ records and, if necessary, the records of cellular

                                                                                         - 13 -
                                                                               CLASS ACTION COMPLAINT
                                              Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 14 of 17



                                          1 telephone providers. Management of these claims is likely to present significantly
                                          2 fewer difficulties than those presented in many class claims.
                                          3        55.     Additionally, the prosecution of separate actions by individual Class
                                          4 Members would create a risk of multiple adjudications with respect to them that
                                          5 would, as a practical matter, be dispositive of the interests of other members of the
                                          6 Class who are not parties to such adjudications, thereby substantially impairing or
                                          7 impeding the ability of such nonparty Class Members to protect their interests. The
                                          8 prosecution of individual actions by Class Members could further establish
                                          9 inconsistent    results and/or establish incompatible standards of conduct for
6069 South Fort Apache Road, Suite 100




                                         10 Defendants.
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11        56.     Moreover, Plaintiff and the members of the Class have all suffered
                                         12 irreparable harm as a result of the Defendant’s unlawful and wrongful conduct.

                                         13 Absent a class action, the Class will continue to face the potential for irreparable
                                         14 harm. The violations complained of herein are substantially likely to continue without
                                         15 remedy in the future and Defendant will likely continue such illegal conduct an
                                         16 injunction is not entered.
                                         17        57.     Defendants or any affiliates, subsidiaries, or agents of Defendants have
                                         18 acted on grounds generally applicable to the Class, thereby making final injunctive
                                         19 relief and corresponding declaratory relief with respect to the Class as a whole

                                         20 appropriate.
                                         21                                  FIRST CAUSE OF ACTION
                                                                         NEGLIGENT VIOLATIONS OF THE TCPA
                                         22                                    47 U.S.C. §§ 227, ET SEQ.
                                         23        58.     Plaintiff incorporates by reference the foregoing paragraphs of this Class
                                         24 Action Complaint as if fully stated herein.
                                         25        59.     The foregoing acts and omissions constitute numerous and multiple
                                         26 negligent violations of the TCPA by Defendants, including but not limited to
                                         27 violations of each and every one of the above-cited provisions of 47 U.S.C. §§ 227, et
                                         28 seq.

                                                                                       - 14 -
                                                                             CLASS ACTION COMPLAINT
                                                 Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 15 of 17



                                          1          60.   As a result of Defendants’ violations of the TCPA, Plaintiff and the
                                          2 Class members are entitled to, and do seek, injunctive relief prohibiting such conduct
                                          3 violating the TCPA in the future pursuant to 47 U.S.C. § 227(b)(3)(A).
                                          4          61.   As a result of Defendants’ negligent violations of the TCPA, Plaintiff the
                                          5 Class members are also entitled to, and do seek, an award of $500.00 in statutory
                                          6 damages for each violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
                                          7          62.   Plaintiff also seeks an award of attorneys’ fees and costs on behalf of
                                          8 Plaintiff and the Class.
                                          9                             SECOND CAUSE OF ACTION
                                                               KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
6069 South Fort Apache Road, Suite 100




                                         10                                47 U.S.C. §§ 227, ET SEQ.
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11          63.   Plaintiff incorporates by reference the foregoing paragraphs of this Class
                                         12 Action Complaint as if fully stated herein.

                                         13          64.   The foregoing acts and omissions constitute numerous and multiple
                                         14 knowing and/or willful violations of the TCPA by Defendants, including but not
                                         15 limited to violations of each and every one of the above-cited provisions of 47 U.S.C.
                                         16 §§ 227, et seq.
                                         17          65.   As a result of Defendants’ violations of the TCPA, Plaintiff and the
                                         18 Class members are entitled to, and do seek, injunctive relief prohibiting such conduct
                                         19 violating the TCPA in the future pursuant to 47 U.S.C. § 227(b)(3)(A).

                                         20          66.   As a result of Defendants’ knowing and/or willful violations of the
                                         21 TCPA, Plaintiff the Class members are also entitled to, and do seek, an award of
                                         22 treble damages as provided by statute, of $1,500.00 in statutory damages for each
                                         23 violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and § 227(b)(3)(C).
                                         24          67.   Plaintiff also seeks an award of attorneys’ fees and costs on behalf of
                                         25 Plaintiff and the Class.
                                         26 //
                                         27 //
                                         28 //

                                                                                       - 15 -
                                                                             CLASS ACTION COMPLAINT
                                                 Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 16 of 17



                                          1                                 PRAYER FOR RELIEF
                                          2          WHEREFORE, Plaintiff Abigail Ortiz prays for relief and judgment in favor of
                                          3 herself and the Class as follows against Defendants:
                                          4          • An Order certifying this action to be as a Class Action pursuant to Federal
                                          5             Rule of Civil Procedure 23, establishing the defined Class and any
                                          6             Subclasses the Court deems appropriate, appointing Plaintiff is a proper
                                          7             representative of the Class, and appointing the law firms representing
                                          8             Plaintiff as Class Counsel;
                                          9          • An Order declaring Defendants’ conduct, as alleged above, was in violation
6069 South Fort Apache Road, Suite 100




                                         10             of the TCPA;
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11          • Injunctive relief requiring Defendant to cease all unsolicited text messaging
                                         12             activity to Plaintiff and the Class and prohibiting Defendant from using, or
                                         13             contracting the use of, an automatic telephone dialing system (“ATDS”)
                                         14             without obtaining the recipient’s prior express consent to receive such
                                         15             telephonic communications via the use of such equipment in the future;
                                         16          • Statutory damages of $500.00 (or $1,500.00 for any willful or knowing
                                         17             violations) for Plaintiff and each member the Class for each and every one
                                         18             of Defendants’ violations of 47 U.S.C. § 227(b)(1)(A) pursuant to 47 U.S.C.
                                         19             § 227(b)(3);
                                         20          • An award of attorneys’ fees and costs to counsel for Plaintiff and the Class;
                                         21             and
                                         22          • Any other relief the Court may deem just and proper.
                                         23 //
                                         24 //
                                         25 //
                                         26 //
                                         27 //
                                         28 //

                                                                                        - 16 -
                                                                              CLASS ACTION COMPLAINT
                                              Case 2:20-cv-00621-KJD-BNW Document 1 Filed 03/31/20 Page 17 of 17



                                          1                            DEMAND FOR JURY TRIAL
                                          2        Plaintiff, on behalf of herself and the Class, hereby demands a trial by jury
                                          3 pursuant to Federal Rule of Civil Procedure 38(b) on all claims so triable.
                                          4
                                          5        DATED this 31st day of March 2020.
                                          6                                            Respectfully submitted,
                                          7                                            KAZEROUNI LAW GROUP, APC
                                          8
                                          9                                     By:    /s/Gustavo Ponce
                                                                                       Gustavo Ponce, Esq.
6069 South Fort Apache Road, Suite 100




                                         10
  KAZEROUNI LAW GROUP, APC




                                                                                       6069 S. Fort Apache Road, Suite 100
                                                                                       Las Vegas, Nevada 89148
       Las Vegas, Nevada 89148




                                         11
                                         12                                            PARKER COLE, P.C.
                                                                                       Michael R. Parker (Pro Hac Vice
                                         13                                            Application To Be Filed)
                                                                                       e-Mail: michael@parkercolelaw.com
                                         14                                            Kevin Cole (Pro Hac Vice Application To
                                                                                       Be Filed)
                                         15                                            e-Mail: kevin@parkercolelaw.com
                                                                                       6700 Fallbrook Ave, Suite 207
                                         16                                            West Hills, CA 91307
                                                                                       Telephone: (818) 292-8800
                                         17                                            Facsimile: (818) 292-8337
                                         18                                            Attorneys for Plaintiff Abigail Ortiz
                                                                                       and the Putative Class
                                         19

                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                                                                      - 17 -
                                                                            CLASS ACTION COMPLAINT
